DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-79 are pending.
Applicant's election with traverse of group II, claims 2, 4, 5-80  and AAV2 as the capsid species and for the ITR, the AAV2 serotype in the reply filed on 08/10/2022 is acknowledged.  Upon further consideration, restriction requirement between invention of group I is withdrawn and claims 1, 3 directed to invention of group I is rejoined with elected invention of group II. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, are currently under examination. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2022. 
For the sake of compact prosecution Mis-numbered claims 39-83 have been renumbered 35-79. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-79 are under consideration.
Priority
This patent application is the National Phase of International Application No. PCT/US2018/032454, filed May 11, 2018, which designated the U.S. and that International Application was published under PCT Article 21(2) in English, which claims the benefit of, and priority to, U.S. Provisional application No. 62/505,423, filed May 12, 2017.As such the effectively filed date for the instant application is 05/12/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019, 04/20/2021 and 08/26/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Information Disclosure Statement


The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. It is noted that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Specifically, page 49 contain a list of multiple numbered references, and while some appear to be listed in the IDS provided, a one to one comparison of the listings has not been made by the examiner. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 35-38 are missing in the listing in the claims. Thus, numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). For the sake of compact prosecution Mis-numbered claims 39-83 have been renumbered 35-79. Applicant should correct the clam numbering in response to restriction requirement. Claims 1-79 are under consideration.
It should be noted that applicants failed to respond to the claimed objections in their response to restriction requirement.  Applicant should correct the clam numbering in response to instant office action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 4-17, 22-25, 27, 29, 33, 43-48, 49-54, 60, 64-65, 71-73, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosch Tubert (US 9,279,132, PGPUB 03/08/2016).
Regarding claims 2, 27, 60, 71, Bosch Tubert discloses a method of treating a disease in a mammal caused by deficiency in sulfamidase (SGSH) expression or function namely mucopolysaccharidoses MPS IIIA, (column 3, lines 32-34) comprising administering into C57B1/6 sulfamidase-deficient mouse; (column 14, line 12), comprising administering to the central nervous system. CNS, of a mammal an rAAV9 vectors that leads to transduction of widespread CNS areas; (column 6, lines 40-41), (column 8, line 29) comprising a nucleic acid encoding a sulfamidase variant (a nucleotide sequence SEQ ID NO: 1, identified as sulfamidase, or a biologically active variant of this sequence; (column 8, lines 43-51) in a manner effective to transduce cells, the high efficiency of brain transduction of the AAV serotype 9; (column 17, lines 59-60) that contact the CNS of the mammal (the distribution of the virus through the CSF; (column 19, lines 59-60), wherein the cell expresses and secretes the sulfamidase variant so as to treat the disease, wherein the activity of sulfamidase in the serum (secreted) of these mice reached levels similar to that of healthy wild-type animals and, was maintained for the duration of the study; column 20, lines 52-54).
Regarding claim 4, Bosch Tubert discloses a method of treating a disease in a mammal MPS IIIA; column 3, lines 32-34) caused by a deficiency or defect in sulfamidase, SGSH expression or function (C57B1/6 sulfamidase-deficient mouse; column 14, line 12) comprising administering to the mammal's brain parenchyma, subarachnoid space and/or intrathecal space, administered into the cerebrospinal fluid; column 19, line 11) a recombinant adeno-associated virus, rAAV. particle (adeno-associated viral vector particles; column 8, line 29) comprising a nucleic acid encoding a sulfamidase variant (a nucleotide sequence SEQ ID NO: 1, identified as sulfamidase. or a biologically active variant of this sequence; column 8. lines 43-51) inserted between a pair of AAV inverted terminal repeats (the nucleotide sequence of the sulfamidase, located between the inverted terminal repeats; column 4, lines 28-29) in a manner effective to transduce (the high efficiency of brain transduction of the AAV serotype 9; column 17, lines 59-60) brain parenchyma cells or cells that contact the cerebrospinal fluid, CSF; column 19, line 11 ) of the mammal, wherein the cell expresses and secretes the SGSH variant, so as to treat the disease, wherein the activity of sulfamidase in the serum (secreted) of these mice reached levels similar to that of healthy wild-type animals and was maintained for the duration of the study; column 20, lines 52-54 ).
Regarding claim 5, Bosch Tubert discloses, wherein the administration is to lateral ventricles of newborn MPS IIIA mice able to correct many neurological and behavioral alterations, wherein the administration id to the brain ventricle administered into CSF that fills the brain ventricle (column 19, lines11; p 20 2nd column lines 54-57).
Regarding claim 6, Bosch Tubert discloses, wherein the rAAV particle comprises an AAV capsid protein (the serotype of the AAV, determined by its capsid proteins; column 9, line 27) and the nucleic acid is inserted between a pair of AAV inverted terminal repeats, ITRs (the nucleotide sequence of the sulfamidase, located between the inverted terminal repeats; column 4, lines 28-29).
Regarding claim 7, Bosch Tubert discloses, wherein the AAV capsid protein is derived from or selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9 (the high efficiency of brain transduction of the AAV serotype 9; (column 17, lines 59-60), AAV10, AAV11, AAV12, AAV-rh74, AAV-rh10 and AAV-2i8 VP1, VP2 and/or VP3 capsid proteins, or a capsid sequence having 70% or more identity to AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV12, AAV12, AAV-rh74, AAV-Rh10, or AAV-2i8 VPI, VP2 and/or VP3 capsid sequences.
Regarding claim 8, Bosch Tubert discloses, wherein the one or more of the pair of ITRs is derived from, comprises or consists of an AAV1, AAV2 (ITRs from the AAV serotype 2; (column 10, tines 62-63), AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, AAV-rh74, AAV-rh10 or AAV-2i8 ITR, or an ITR having 70% or more identity to AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, AAV-rh74, AAV-Rh10, or AA V-2i8 ITR sequence.
Regarding claims 9-10, Bosch Tubert discloses, wherein the nucleic acid further comprises an expression control element, wherein the control element comprises a promoter, (column 8, lines 64-67, bridge column 9 lines 1-2).
Regarding claims 11-12, Bosch Tubert discloses, wherein the expression control element comprises an enhancer element comprises the CAG promoter is a hybrid promoter composed of the CMV early/intermediate enhancer and the chicken beta-actin promoter (column 12, lines 40-43).
Regarding claims 13, Bosch Tubert discloses, wherein the nucleic acid further comprises both ITRs from theAAV2 genome, 40 the CAG promoter, the WPRE element and the poly A signal of rabbit beta-globin (column 12, lines 37-42).
Regarding claims 14-17, Bosch Tubert discloses, wherein for intravenous delivery of the AAV particles are administered at a dose of 1012 vector genome into MPS IIIA animals (column 14, lines 24-30).
Regarding claims 22-25, Bosch Tubert discloses, wherein the administering comprises into lateral ventricles (column 2 lines 54-57).
Regarding claims 22-25, Bosch Tubert discloses, wherein the method provided increased SGSH expression to the CNS (column 6, lines 40-49).
Regarding claims 22-25, Bosch Tubert discloses, wherein the rAAV particle is administered in brain ventricle (column 6, fig 12, lines 34-39).
Regarding claims 43-48, although the Bosch Tubert reference does not explicitly teach, wherein the method increases, preserves, restores or rescues neuron function, or viability, or, wherein the method increases, preserves, restores or rescues cortical neuron function, or viability, or  wherein the method increases, preserves, restores or rescues cortical motor neuron function, or viability, or  wherein the method inhibits, decreases, or prevents neuron degeneration or death or  wherein the method inhibits, decreases, or prevents cortical neuron degeneration or death or  wherein the method inhibits, decreases, or prevents cortical motor neuron degeneration or death, these effects are deemed to be inherently present since the Bosch Tubert method carries out the same claimed method steps with the same claimed cell types. In re Sussman, 141 F. 2d 267, 60 U.S.P.Q. 538 (CCPA 1944), provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Regarding claims 49, Bosch Tubert discloses, wherein the method reduces SGSH deficiencies of the disease (column 7, lines 50-51).
Regarding claims 50, Bosch Tubert discloses, wherein the method reverts the SGSH defect (column 4, lines 1-10).
Regarding claims 51, Bosch Tubert discloses, wherein the method correct many neurological and behavioral alterations (column 2 lines 55-57).
Regarding claims 52-53, 65, Bosch Tubert discloses, wherein the mammal is a dog (column 6, lines 40-41).
Regarding claim 60, Bosch Tubert discloses, wherein the mammal is a primate (column 7, lines 60-62).
Regarding claim 64, Bosch Tubert discloses, wherein the SGSH is murine (column 12, lines 23-29).
Regarding claims 71-73, although the Bosch Tubert reference does not explicitly teach, wherein the SGSH variant is distributed to the non-transduced CNS cells by way of CSF  these effects are deemed to be inherently present since the Bosch Tubert method carries out the same claimed method steps with the same claimed cell types. In re Sussman, 141 F. 2d 267, 60 U.S.P.Q. 538 (CCPA 1944), provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.".
Thus, Bosch Tubert anticipates the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 18-21, 41-42, are rejected under 35 U.S.C. 103 as being unpatentable over  Bosch Tubert (US 9,279,132, PGPUB 03/08/2016) as evidenced by Roeth, (WO2011119773 A1).
The teachings of Bosch Tubert apply here as indicated above.
Bosch Tubert does not teach, further comprising administering a plurality of AAV empty capsids, wherein the empty AAV capsids are formulated with the rAAV particles administered to the mammal or wherein the AAV empty capsids are administered or formulated with 1.0 to 100-fold excess of rAAV vector particles or wherein the AAV empty capsids are administered or formulated with about 1.0 to 100-fold excess of AAV empty capsids to rAAV particles.
However, before the instant effective filing date of the instant invention, Roeth, teaches treating MPS IIIA comprising administering AAV empty capsids into a mammal formulated into viral particles ([00650], claim 82) (instant claims 18-19). Regarding claims 20-21, Roeth, teaches wherein the empty capsids are formulated with modulation of each individually operable gene regulation system effects a change in gene expression at least 2-fold greater than all other operable systems in the cell, tissue, or organism, e.g., at least 5-fold, 10fold, 100-fold, or 500-fold greater [00391]. Roeth teaches the advantage of AAV vector that eliminates immunologic or toxic side effects due to expression of viral genes, prolonged expression of therapeutic factors from AAV vectors useful in treating persistent and chronic diseases [00456]. Regarding claims 41-42, Roeth, further teaches administration of the secondary enzyme beta-glucuronidase [00499].  
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the AAV vector of Bosch Tubert by including empty AAV capsids to treat MPS IIIA disease.
One would have been motivated to use empty AAV capsids to receive the expected benefit of AAV empty capsids to eliminate immunologic or toxic side effects due to expression of viral genes, prolonged expression of therapeutic factors from AAV vectors and further include the beta-glucuronidase enzyme useful in treating persistent and chronic diseases of MPS IIA.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the AAV vector with empty AAV capsids to treat MPS IIIA disease by combining the teachings of Bosch Tubert and Roeth.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.


2.	Claims 1-4, 26, 28, are rejected under 35 U.S.C. 103 as being unpatentable over  Bosch Tubert (US 9,279,132, PGPUB 03/08/2016) as evidenced by Sorentino (EMBO Mol Med, 5: 675-690, 2013).
The teachings of Bosch Tubert apply here as indicated above.
Bosch Tubert does not teach, wherein the cells secrete the SGSH variant into the CNS.
However, before the instant effective filing date of the instant invention, as evidenced by Sorentino a single intravascular administration of AAV2/8 carrying SGSH in adult MPS-IIIA mice a highly secreted sulphamidase into the CNS engineered to cross the blood-brain barrier corrects brain lesions of mice with mucopolysaccharidoses type IIIA (abstract, p 5 2nd column) (instant claim 26). Regarding claim 28, Sorentino teaches glial cells, sulphamidase was taken up by both neuronal and glia cells (p 2 2nd column). 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
3.	Claims 1-4, 27, are rejected under 35 U.S.C. 103 as being unpatentable over  Bosch Tubert (US 9,279,132, PGPUB 03/08/2016) as evidenced by Haurigot (The Journal of Clinical Inventigtion, 123(8): 1-19, 2013).
The teachings of Bosch Tubert apply here as indicated above.
Bosch Tubert does not teach, wherein the cells secrete the SGSH variant into the CSF.
However, before the instant effective filing date of the instant invention, as evidenced by Haurigot MPS IIIA mice treated by intracisternal AAV9.SGSH vector resulted in increased SGSH activity in CNS and CSF (abstract).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

4.	Claims 1-4, 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over  Bosch Tubert (US 9,279,132, PGPUB 03/08/2016) as evidenced by Ruzo (Mol  Ther, 16: 1-389, 2008).
The teachings of Bosch Tubert apply here as indicated above.
Bosch Tubert does not teach, wherein the SGSH variant is distributed to non-transduced CNS cells located distal to the transduced cells or wherein the SGSH is taken up by said CNS cells.
However, before the instant effective filing date of the instant invention, Ruzo teaches a serotype 8 adeno-associated viral vector which expressed the mouse sulphamidase cDNA (AAV2/8-Sgsh). MPSIIIA mice receiving an intravenous or an intramuscular administration of AAV2/8-Sgsh vector expression SGSH resulted in successful treatment of MPS IIIA. Liver and muscle tissues were able to secrete the enzyme to the bloodstream, as the sulphamidase activity in the blood serum almost reached the levels of control mice, whereas it was undetectable in MPSIIIA untreated mice. Glycosaminoglycan (GAG) accumulation was decreased in all tissues, even reaching normalization in many of them, demonstrating that the enzyme was being taken up by non-transduced cells (abstract) (instant claim 70). Regarding claim 69, the cited references do not explicitly teach the negative limitation of wherein the SGSH variant uptake by cells does not require mannose-6-phosphate receptor. However, since additional steps would have been required to wherein the SGSH variant uptake by cells does not require mannose-6-phosphate receptor, the lack of such teaching must necessarily and implicitly teach its absence.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.


5.	Claims 1-4, 39-40, 67-68, 74-79, are rejected under 35 U.S.C. 103 as being unpatentable over  Bosch Tubert (US 9,279,132, PGPUB 03/08/2016) as evidenced by Scott (US5972333-A, see score sequence alignment below).
The teachings of Bosch Tubert apply here as indicated above.
Bosch Tubert does not teach, SEQ ID NO: 1.
However, before the instant effective filing date of the instant invention, Scott teaches a method for treating MPS IIA a subject suffering from sulphamidase deficiency with a viral vector comprising instant SEQ ID NO:1 which is 100% identical to instant SEQID NO:1 (see score alignment below) . Regarding claims 39-40 Scott teaches deletion variants are characterized by the removal of one or more amino acids for the sequence (column 4 lines 35-49, Table 1). Regarding claim 67-68, 74-75, Scott teaches the same method step  Regarding claims 76-79, Scott teaches the synthetic or recombinant sulphamidase of the SEQ ID NO: 1 comprise an amino acid sequence corresponding to the naturally occurring amino acid sequence or may contain single or multiple amino acid substitutions, deletions and/or additions (column 4, lines 13-16). 
 Regarding claim 67-68, 74-75, although the Scott reference does not explicitly teach, wherein the SGSH variant exhibits greater secretion by transduced cells compared to non-variant SGSH set forth in SEQWID NO: 1, these effects are deemed to be inherently present since the Scott method carries out the same claimed method steps with the same claimed cell types. In re Sussman, 141 F. 2d 267, 60 U.S.P.Q. 538 (CCPA 1944), provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.".
Regarding claim 76-79, although the Scott reference does not explicitly teach, wherein the SGSH variant is at least 90% identical to SEQ ID NO:1 having an amino acid substitution at position 264, or wherein the SGSH variant is at least 90% identical to SEQ ID NO:1 having an asparagine (N)->glutamine (Q) substitution at position 264 or wherein the SGSH variant comprises SEQ ID NO:1 having an amino acid substitution at position 264 or wherein the SGSH variant comprises SEQ ID NO:1 having an asparagine (N)->glutamine (Q) substitution at position 264, these effects are deemed to be inherently present since the Scott method carries out the same claimed method steps with the same claimed cell types. In re Sussman, 141 F. 2d 267, 60 U.S.P.Q. 538 (CCPA 1944), provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.". 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
	Instant SEQ ID NO: 1
RESULT 2
AAY42790
ID   AAY42790 standard; protein; 502 AA.
XX
AC   AAY42790;
XX
DT   05-JAN-2000  (first entry)
XX
DE   Human sulphamidase.
XX
KW   Sulphamidase; lysosomal; sulphamate sulphohydrolase; exosulphatase;
KW   2-sulphaminoglucosamine; heparan sulphate; heparin;
KW   mucopolysaccharidosis type IIIA; MPSIIIA; Sanfilippo A syndrome;
KW   autosomal recessive; glycosaminoglycan; catabolism; storage; excretion;
KW   progressive; mental retardation; skeletal deformity; investigation;
KW   diagnosis; treatment.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..20
FT                   /label= Signal_peptide
FT   Protein         21..502
FT                   /note= "Mature human sulphamidase"
FT   Modified-site   41
FT                   /note= "N-glycosylated"
FT   Modified-site   142
FT                   /note= "N-glycosylated"
FT   Modified-site   151
FT                   /note= "N-glycosylated"
FT   Modified-site   264
FT                   /note= "N-glycosylated"
FT   Modified-site   413
FT                   /note= "N-glycosylated"
XX
CC PN   US5972333-A.
XX
CC PD   26-OCT-1999.
XX
CC PF   13-JUN-1997;   97US-00874763.
XX
PR   19-APR-1995;   95US-00424881.
XX
CC PA   (WOME-) WOMEN'S & CHILDREN HOSPITAL.
XX
CC PI   Scott HS,  Freeman CG,  Hopwood JJ,  Blanch LC,  Guo XH,  Morris CP;
XX
DR   WPI; 1999-632632/54.
DR   N-PSDB; AAZ30780.
XX
CC PT   Human sulphamidase useful for treatment of type III A 
CC PT   mucopolysaccharidosis.
XX
CC PS   Claim 9; Fig 2; 15pp; English.
XX
CC   This sequence represents human sulphamidase. The cDNA was isolated from a
CC   kidney cDNA library using probes and primers derived from the amino acid 
CC   sequence of an N-terminal sulphamidase peptide fragment (AAY42791). 
CC   Sulphamidase (sulphamate sulphohydrolase) is an important lysosomal 
CC   enzyme. It acts as an exosulphatase in lysosomes to hydrolyse the 
CC   sulphate ester bond in 2-sulphaminoglucosamine residues present in 
CC   heparan sulphate and heparin. A deficiency in sulphamidase is responsible
CC   for the pathogenesis of mucopolysaccharidosis type IIIA (MPSIIIA, 
CC   Sanfilippo syndrome), which is an autosomal recessive disorder of 
CC   glycosaminoglycan catabolism. This leads to storage and excretion of 
CC   excessive amounts of heparan sulphate. Although there are a variety of 
CC   clinical phenotypes, the classical MPSIIIA phenotype is progressive 
CC   mental retardation in conjunction with skeletal deformities. Recombinant 
CC   human sulphamidase may be useful for the treatment and diagnosis of 
CC   patients suspected of or suffering from sulphamidase deficiency (i.e., 
CC   MPSIII A)
XX
SQ   Sequence 502 AA;

  Query Match             100.0%;  Score 2720;  DB 1;  Length 502;
  Best Local Similarity   100.0%;  
  Matches  502;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSCPVPACCALLLVLGLCRARPRNALLLLADDGGFESGAYNNSAIA TPHLDALARRSLLF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSCPVPACCALLLVLGLCRARPRNALLLLADDGGFESGAYNNSAIA TPHLDALARRSLLF 60

Qy         61 RNAFTSVSSCSPSRASLLTGLPQHQNGMYGLHQDVHHFNSFDKVRSLPLLLSQAGVRTGI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RNAFTSVSSCSPSRASLLTGLPQHQNGMYGLHQDVHHFNSFDKVRSLPLLLSQAGVRTGI 120

Qy        121 IGKKHVGPETVYPFDFAYTEENGSVLQVGRNITRIKLLVRKFLQTQDDRPFFLYVAFHDP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IGKKHVGPETVYPFDFAYTEENGSVLQVGRNITRIKLLVRKFLQTQDDRPFFLYVAFHDP 180

Qy        181 HRCGHSQPQYGTFCEKFGNGESGMGRIPDWTPQAYDPLDVLVPYFVPNTPAARADLAAQY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HRCGHSQPQYGTFCEKFGNGESGMGRIPDWTPQAYDPLDVLVPYFVPNTPAARADLAAQY 240

Qy        241 TTVGRMDQGVGLVLQELRDAGVLNDTLVIFTSDNGIPFPSGRTNLYWPGTAEPLLVSSPE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTVGRMDQGVGLVLQELRDAGVLNDTLVIFTSDNGIPFPSGRTNLYWPGTAEPLLVSSPE 300

Qy        301 HPKRWGQVSEAYVSLLDLTPTILDWFSIPYPSYAIFGSKTIHLTGRSLLPALEAEPLWAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HPKRWGQVSEAYVSLLDLTPTILDWFSIPYPSYAIFGSKTIHLTGRSLLPALEAEPLWAT 360

Qy        361 VFGSQSHHEVTMSYPMRSVQHRHFRLVHNLNFKMPFPIDQDFYVSPTFQDLLNRTTAGQP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VFGSQSHHEVTMSYPMRSVQHRHFRLVHNLNFKMPFPIDQDFYVSPTFQDLLNRTTAGQP 420

Qy        421 TGWYKDLRHYYYRARWELYDRSRDPHETQNLATDPRFAQLLEMLRDQLAKWQWETHDPWV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TGWYKDLRHYYYRARWELYDRSRDPHETQNLATDPRFAQLLEMLRDQLAKWQWETHDPWV 480

Qy        481 CAPDGVLEEKLSPQCQPLHNEL 502
              ||||||||||||||||||||||
Db        481 CAPDGVLEEKLSPQCQPLHNEL 502


Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632